USDC IN/ND case 2:16-cr-00153-PPS-JEM document 220 filed 12/02/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      NO. 2:16-CR-153-PPS
                                          )
MONIQUE S. BOWLING,                       )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       Monique Bowling filed a Motion for Reconsideration of my opinion and order

dated August 21, 2020, denying her 18 U.S.C. Section 3582(c)(1)(A)(i) motion for

compassionate release. [DE 207.] The Government filed a response in opposition on

November 16, 2020. [DE 215.] Bowling filed a letter on December 1, 2020, which I take

as a reply, stating she tested positive for COVID-19 on November 5, 2020, and then

again on November 20, 2020, that she is short of breath and coughing, and that there is

an outbreak at her institution. [DE 219.] For the reasons set forth below, the motion to

reconsider is denied.

       On August 21, 2020, I issued a comprehensive order in this case, analyzing the

combination of Bowling’s circumstances, and finding she did not show extraordinary

and compelling reasons warrant a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A).

[DE 207.] In her original motion, Bowling argued in light of the COVID-19 pandemic

and her multiple health issues including an iron deficiency, Type 2 diabetes, and high

blood pressure, that her release from FCI Greenville in Greenville, Illinois, was justified.
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 220 filed 12/02/20 page 2 of 4


       As articulated in my order, I considered the serious nature of Bowling’s long

lasting scheme to defraud the City of Gary of more than one million dollars when she

ordered more than one thousand Apple iPads and other computer equipment from

Gary’s vendors, but then personally sold the computers for her own financial gain. I

also explained Bowling’s refusal to cooperate with her trial counsel, her refusal to

accept responsibility, the determination that she was malingering in an effort to evade

criminal prosecution, and Bowling remaining mute throughout the trial and other

proceedings held before me. In reviewing the section 3553(a) factors, I also recognized

that with a projected release date of April 14, 2023, Bowling had served less than half of

her sentence. I also reviewed Bowling’s health, including that she is 48 years old,

suffers from Type-2 diabetes, anemia, high blood pressure, back pain, and depression.

FCI Greenville medical records confirmed that she receives multiple medications, she

receives two daily insulin shots, and her glucose level is tested each time. [DE 207 at 7-

8.] I found all of these factors, taken together, did not justify compassionate release.

       At the end of the order, I acknowledged that issues surrounding COVID-19 are

changing and developing. I told Bowling that if factual developments warrant a

reconsideration, she was free to exhaust her administrative remedies again, and file a

new motion under § 3582(c)(1)(A). Bowling followed this route by submitting another

request for compassionate release in September 2020, which the BOP denied finding

Bowling did not have a debilitating condition and was able to take care of herself

without assistance. [DE 215-4, DE 217.] On September 29, 2020, the BOP undertook a


                                              2
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 220 filed 12/02/20 page 3 of 4


review of Bowling’s conditions and determined that she is in stable condition and has

good compliance with her medical treatments. [DE 217 at 3.]

       In her most recent letter, Bowling states she tested positive for COVID-19 on

November 5, 2020 and is experiencing symptoms including coughing and shortness of

breath. [DE 219.] Yet, with its response in opposition, the government produced BOP

records explicitly showing the result for Bowling’s COVID-19 test on November 5, 2020,

was negative and she was asymptomatic. [DE 217 at 68.] In her motion for

reconsideration, Bowling finally indicated some remorse for her actions, and yet the

government attached an e-mail from her prison account where Bowling states she “just

got caught in the middle of some mess” and “the fed’s are dirty.” [DE 215-6.] While

Bowling continues to emphasize her medical issues and difficulties, other e-mails from

her prison account show that one day she walked 4 miles and ran for ½ a mile [DE 215-4

at 1], and on another day, she went to church and walked 2 miles [DE 215-4 at 2]. While

Bowling asserts 120 out of 150 inmates have tested positive for COVID-19 in her

institution [DE 219], the government attached an e-mail from the BOP stating that as of

November 13, 2020, there were only 30 inmates that tested positive at the female camp

at FCI Greenville. [DE 215-5.]

       I once again find myself in the uncomfortable position of questioning Bowling’s

truthfulness. Even if I take Bowling’s version of the events as true, I still do not think

compassionate release is warranted. If Bowling currently has COVID-19, it is tough to

say that she should be released to live at home with her husband, who she could infect.


                                              3
USDC IN/ND case 2:16-cr-00153-PPS-JEM document 220 filed 12/02/20 page 4 of 4


If Bowling has successfully recovered from the virus, than that is actually good news

and she is unlikely to be infected again any time in the near future. If the Government’s

account is true and Bowling never had COVID-19, then Bowling has been in stable

condition in prison, she is compliant with her treatments for diabetes, and her health

conditions do not justify release.

       For all of these reasons, Bowling still has not shown the factors under section

3553(a) warrant release or that extraordinary and compelling reasons warrant such a

reduction under § 3582(c)(1)(A).

       ACCORDINGLY, the Motion for Reconsideration [DE 213] is DENIED.

SO ORDERED.

ENTERED: December 2, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            4
